PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/946,943
Filing Date: 6 Apr 2018
Appellant(s): Stout et al.



__________________
Crissa A. Cook
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 28 October 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 28 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3, 5, 6, 8, 9, and 22-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 1031 as obvious over Elgharably et al. (“A Modified Collagen Gel Dressing Promotes Angiogenesis in a Pre-Clinical Swine Model of Chronic Ischemic Wounds”, Wound Repair and Regeneration, 2014, pp. 720-729; of record).
Regarding present claims 1, 8 and 9, Elgharably et al. teach contacting THP-1 derived macrophages (cells that express JNK2; healthy cell) with 50 mg/ml of a modified collagen gel (MCG) (therapeutic modified collagen) wherein the MCG is Stimulen™ (see p. 4, §Supplementation; p. 6, continuing paragraph). Stimulen™ is a modified collagen gel that comprises hydrolyzed bovine collagen wherein the hydrolyzed bovine collagen comprises hemoglobin subunit beta, carbonic anhydrase 2, collagen alpha-1 (1) chain, hemoglobin subunit alpha, peroxire doxin-2, serpin a 3-7, collagen alpha-1 (III) chain, collagen alpha-2(I) chain, serpin a3-2, actin and aortic smooth muscle as evidenced by Elgharably et al.3. 
Regarding present claim 3, the collagen in Stimulen™ has mainly collagen type I and a greater amount of type III collagen than type II collagen as evidenced by Elgharably et al.4
Regarding present claim 5, Stimulen™ is a collagen gel comprising hydrolyzed bovine collagen comprising hemoglobin subunit beta, carbonic anhydrase 2, collagen alpha-1 (1) chain, hemoglobin subunit alpha, peroxire doxin-2, serpin a 3-7, collagen alpha-1 (III) chain, collagen alpha-2(I) chain, serpin a3-2, actin and aortic smooth muscle and is dispersed in an aqueous matrix comprising water and glycerin as evidenced by Elgharably et al.3
Regarding present claim 6, Stimulen™ comprises 52% by weight of the modified collagen dispersed in said aqueous matrix, based upon the total weight of the gel composition taken as 100% by weight as evidenced by Elgharably et al.4.
Regarding present claim 24, Elgharably et al. teach the MCG is a gel that comprises water (in the form of a hydrogel; see p. 3, §Wounding and Treatments).
Regarding present claim 25, Elgharably et al. teach the MCG is Stimulen™ (see p. 3, §Wounding and Treatments) and Stimulen™ has greater than 90% collagen content of Type I as evidence by Southwest technologies5 (see p. 1, §Benefits).
Regarding present claims 1, 3, 5, 6, 8, 9 and 22-25, while Elgharably et al. do not disclose the modified collagen gel, Stimulen™, modulates JNK activity in the macrophages after contact with Stimulen™, the claimed JNK modulation properties including inducement of JNK activity and efferocytosis (claims 22 and23) are inherent to Stimulen™ and would necessarily occur. A compound and all of its properties are inseparable. The fact that Applicants discovered the modified collagen gel Stimulen™ modulates JNK activity in cells that express JNK does not distinguish the claimed method from the prior art teachings of Elgharably et al. because once the cell expressing JNK is contacted with Stimulen™, it would modulate JNK regardless of whether the method was carried out for the purpose of modulating JNK activity in a cell expression JNK or JNK modulation was recognized. Therefore, while the claimed purpose of modulating JNK activity in a cell expressing JNK recited in the preamble was not described in Elgharably et al., Elgharably et al. describe the same composition and the same method step of contacting a cell that expressed JNK, and therefore, the results of modulating JNK activity in the cell after contacting the cell with the modified collagen gel would have been inherently accomplished. 
Therefore, the teachings of Elgharably et al. anticipate the claimed invention.
(2) Response to Argument
I. Appellants argue Elgharably et al. do not anticipate the claimed invention. See pages 7-11 in the appeal brief filed October 28, 2021.
First, Appellants argue Elgharably et al. do not discuss the JNK pathway and a method of contacting a cell with a therapeutic modified collagen to modulate JNK activity as claimed. See part (a), pages 8-9 in the brief. 
Appellants’ arguments have been fully considered but are not found persuasive because there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) MPEP § 2112 (II). Elgharably et al. contact THP-1 derived macrophages with a therapeutic modified collagen gel composition called Stimulen™. As discussed in the 102/103 rejection, the THP-1 derived macrophages are cells that express JNK and the modified collagen gel, Stimulen™, is a therapeutic modified collagen composition that comprises Hemoglobin subunit beta, Carbonic anhydrase 2, Collagen alpha-1 (1) chain, Hemoglobin subunit alpha, Peroxire doxin-2, Alpha-l- antiproteinase, Serpin A3-7, Collagen alpha-1(III) chain, Collagen alpha-2(I) chain, Serpin A3-3, Actin, and aortic smooth muscle. Elgharably et al. teach administering the same composition with the same mode of administration encompassed by the claims to the same cell population as claimed. Furthermore, the cell-type and collagen composition utilized in the method of Elgharably et al., are the same cell-type and collagen composition utilized in the examples disclosed in the specification of the Appellants. See Example 1, page 10-16. Appellants utilized Stimulen™ as the exemplary therapeutic modified collagen composition and THP-1 cells as the cell-type. See page 10, lines 14, 30 and 31; page 11 , lines 1-7. 
Appellants do not dispute Elgharably et al. teach administering a therapeutic modified collagen by routes encompassed  by the claim at concentrations encompassed by the claimed method and that after one has administered the composition, JNK activity will be modulated. Appellants do not argue modulating JNK activity in cells that express JNK require any special technique or condition. Appellants are arguing that Elgharably et al. did not recognize that contact between the THP-1 derived macrophages and Stimulen ™ modulates JNK activity in the THP-1 derived macrophages. It is agreed Elgharably et al. do not discuss the JNK pathway or contacting a cell with a therapeutic modified collagen modulates JNK activity, but it is noted that the rejection is based on the inherency of these elements with the assertion that the functional property of the therapeutic modified collagen composition’s ability to modulate JNK activity is the discovery of an inherent unappreciated property. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). MPEP §2112 (I). When a claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978). MPEP§ 2112.02 (II).
Secondly, Appellants argue Elgharably et al. fail to inherently teach the therapeutic modified collagen modulates JNK activity in a cell expression JNK. See part (b), page 9-10 in the brief. Appellants’ arguments have been fully considered but are not found persuasive because there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) MPEP § 2112 (II). There is a prima facie case that modulation of  JNK activity is an inherent characteristic of Stimulen™. As acknowledge by Appellants on page 12, §§1(a), 1st paragraph,  Elgharably et al. teach contacting THP-1 derived macrophages with Stimulen™ activates macrophage polarization. See the abstract of Elgharably et al. Elgharably et al. teach contacting THP-1 derived macrophages treated with Stimulen™ upregulates Mrc-1 gene expression which is a marker for (M2) reparative macrophage subtype and induces expression of the anti-inflammatory cytokine IL-10 and the growth factor -FGF gene. See the abstract of Elgharably et al. JNK activity is either stimulated or inhibited, that is, modulated, during the process of macrophage polarization as evidenced by Zhou et al.6  The macrophages switch to the M2 phenotype and IL-10 is expressed. According to Zhou et al., the regulation of macrophage polarization is dependent on the JNK pathway. The expression of IL-10 is dependent on the inhibition of JNK. As depicted in the Figure 1 of Zhou et al., reproduced below, the inhibition of JNK in macrophages leads to the expression of M2 and IL-10 expression. 

    PNG
    media_image2.png
    535
    604
    media_image2.png
    Greyscale

Elgharably et al. teach the M2 phenotype and IL-10  are expressed in the macrophages following the contact with the Stimulen ™, thus, supporting the assertion made in the rejection basis that JNK modulation is an inherent characteristic of Stimulen™. Macrophage polarization discovered by Elgharably et al. involves JNK modulation, therefore, following the contact with the THP-1 derived macrophages,  Stimulen ™ was doing what Appellants are claiming as a new use. However, the claimed “new use” is the same use as taught by Elgharably et al. which was not appreciated at the time Elgharably et al. published their results. The discovery by Appellants that contacting cells that express JNK with a composition comprising  Hemoglobin subunit beta, Carbonic anhydrase 2, Collagen alpha-1 (1) chain, Hemoglobin subunit alpha, Peroxire doxin-2, Alpha-l- antiproteinase, Serpin A3-7, Collagen alpha-1(III) chain, Collagen alpha-2(I) chain, Serpin A3-3, Actin, and aortic smooth muscle modulates JNK activity, is a discovery of a previously unappreciated scientific explanation for the function of the prior art composition, Stimulen™ when in contact with cells that express JNK.
Finally, Appellants argue the proper patentable weight to the preamble of independent claim 1 as not given. See part (c) on pages 10-11 in the brief. Appellants’ argument has been fully considered but is not found persuasive because proper patentable weight was given to the preamble. In the rejection of independent claim 1, the intended purpose recited in the preamble was addressed. The rejected stated, “while the claimed purpose of modulating JNK activity in a cell expressing JNK recited in the preamble was not described in Elgharably et al., Elgharably et al. describe the same composition and the same method step of contacting a cell that expressed JNK, and therefore, the results of modulating JNK activity in the cell after contacting the cell with the modified collagen gel would have been inherently accomplished.”. 
	II. Appellants argue the claimed invention is unobvious over the teachings of Elgharably et al. See pages 11-15 in the appeal brief.
	First Appellants argue there is no apparent reason to modify Elgharably et al. See p.12, part (a)-1st paragraph in the brief.  Applicants argue Elgharably et al. do not make the connection that the regulation of IL-10 is miR-2 dependent or involved in the JNK pathway. See p.12, part (a)-2nd paragraph in the brief. Appellants assert the claimed method was unobvious to the highly skilled artisan because Elgharably et al. does not teach that collagen can induce efferocytosis or engulfment of apoptotic cells and does not disclose efferocytosis promotes anti-inflammatory response in macrophages, which is miR-21 dependent. See p.13, part (a)- 3rd paragraph in the brief. Appellants further assert the claimed method leverages new data from research the identified a novel mechanism of action of collagen based wound dressing in modifying wound macrophage inflammatory response via a miR-21-cJun/JNK mediated signaling pathway. See p.13, part (a)-4th paragraph in the brief.
	Appellants’ arguments have been fully considered but are not found persuasive because the 102/103 rejection of record was not made on the basis of modifying the teachings of Elgharably et al. The active, positive step delimiting how to practice the claimed method of modulating JNK activity was disclosed by Elgharably et al. except for the inherent characteristic of JNK activity modulation in a cell that expresses JNK activity; therefore, modifying the method of Elgharably et al. is not needed.
	Secondly, Appellants argue independent claim 1 is not inherently obvious over Elgharably et al. Appellants argue technical reasoning to support the assertion the modulation of JNK activity is an “inherent characteristic” of the therapeutic modified collaged was not provided. See page 13, part (b), 1st paragraph in the brief. Appellants argue one of ordinary skill in the art would not be able to predict IL-10 would function in an anti-inflammatory or pro-inflammatory capacity and the fact that IL-10 could induce JNK activity in certain environments is not sufficient that prove that induction of IL-10 inherently or directly results in inducted pathway activity in all environments. See page 14, part (b), 2nd and 3rd paragraphs in the brief.
	Appellants’ arguments have been fully considered but are not found persuasive. With regard to IL-10, at the time of the invention, the artisan of ordinary skill would be able to predict IL-10 would function in an anti-inflammatory capacity in cells that express JNK activity upon contact with the modified collagen gel (MCG), Stimulen ™,  because Elgharably et al. teaches “MCG potently induced the anti-inflammatory cytokine IL-10”. See page 6, continuing paragraph.
	Appellants further argue impermissible hindsight. See page 14, part (b), 3rd paragraph and pages 14-15, part (c) in the brief. Applicants’ argument has been fully considered but is not persuasive because the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Elgharably et al. teach administering the same composition with the same mode of administration encompassed by the claims to the same cell population as claimed. Thus, the result of practicing the same active step utilizing the same composition in the same cell population should have the same results and Appellants have not presented a preponderance of evidence to the contrary.
Finally, Appellants argue new and unexpected clinical properties may be relied upon as objected indicia of nonobvious because new uses of old products are patentable. See page 15, part (d) in the brief. Appellants’ arguments have been fully considered but are not found persuasive because when a claim recites using an old composition or structure and the “use” is directed to a results or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978). The new use as claimed is directed to a result/property of the composition Stimulen ™ that occurs after contact with a cell that expresses JNK. Elgharably et al. administer the same composition claimed, using the same mode of administration encompassed by the claims to the same cell population claimed. There is no difference between the active step claimed and the step taught in the prior art. The only difference between the claimed invention and Elgharably et al. is the discovery that contacting cells expressing JNK with the claimed therapeutic modified collagen composition modulates JNK activity in the cell. However, as discussed above, because products of identical chemical composition cannot have mutually exclusive properties and the composition is administered in the same manner claimed to the same cell population as claimed, there is no reason to assume the result of modulating JNK activity would not necessarily occur. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) ("Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product."). Thus, Appellants are not claiming a new use of an old composition, Appellants are claiming an old use that is inherent to the step of contacting THP-1 cells with Stimulen™ that was unappreciated at the time of published results of Elgharably et al.
Therefore, for the reasons set forth above, it is believed that the rejection of claims 1, 3, 5, 6, 8, 9, and 22-25 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Elgharably et al. (“A Modified Collagen Gel Dressing Promotes Angiogenesis in a Pre-Clinical Swine Model of Chronic Ischemic Wounds”, Wound Repair and Regeneration, 2014, pp. 720-729; of record) should be sustained.

Respectfully submitted,
/LIANKO G GARYU/Primary Examiner, Art Unit 1658  
                                                                                                                                                                                                      Conferees:

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658   
                                                                                                                                                                                                     /Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A 102/103 rejection is appropriate when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
        2 Dreskin et al., “Isoforms of Jun Kinase Are Differentially Expressed and Activated in Human Monocyte/Macrophage (THP-1) Cells”, The Journal of Immunology, 2001, pp. 5646-5653; see e.g., the abstract; of record
        3 Elgharably et al., “A Modified Collagen Gel Enhances Healing Outcome in a Pre-Clinical Swine Model of Excisional Wounds”, Wound Repair Regen., 2013, pp. 473-481; see Table 1, Figure 1, p. 2, §Swine Excisional Wound Model and Treatment, and p. 5, §Results-1st paragraph. Cited in IDS filed 04/06/2018
        4 Elgharably et al., “A Modified Collagen Gel Enhances Healing Outcome in a Pre-Clinical Swine Model of Excisional Wounds”, Wound Repair Regen., 2013, pp. 473-481; see Table 1, Figure 1, p. 2, §Swine Excisional Wound Model and Treatment, and p. 5, §Results-1st paragraph. Cited in IDS filed 04/06/2018
        5 Southwest Technologies Inc. “Stimulen™ – enhanced collagen woundcare”, 2013, pp. 1-3.
        6 Zhou et al., “Macrophage polarization and function with emphasis on the evolving roles of coordinated regulation of cellular signaling pathways”, Cellular Signalling, Available online 9 November 2013, 192-197.